Exhibit 99.1 Unaudited Pro Forma Combined Financial Statements This unaudited pro forma combined financial information has been prepared to reflect (1) the contribution by Regency Energy Partners LP (“Regency”) of Regency Intrastate Gas Pipeline (“RIGS”) into RIGS Haynesville Partnership Co. (“HPC”), (2) the acquisition of a five percent general partner interest in HPC by Regency, (3) the acquisition of a 6.99 percent general partner interest in HPC by Regency, (4) the application of push-down accounting following the acquisition of the general partner of Regency, which constitutes 100 percent of the general partner interest in Regency by Energy Transfer Equity, L.P. (“ETE”), and (5) Regency’s acquisition of a 49.9 percent interest in Midcontinent Express Pipeline LLC (“MEP”) from ETE. In March 2009, Regency entered into a joint venture among Regency Haynesville Intrastate Gas LLC, a wholly owned subsidiary of Regency, EFS Haynesville LLC, an affiliate of GE Capital Corporation (“EFS Haynesville”), and two infrastructure funds affiliated with Alinda Capital Partners LLC (the “Alinda Investors”).Regency contributed RIGS to HPC in exchange for a 38 percent general partner interest in HPC.EFS Haynesville and the Alinda Investors contributed $126,928,000 and $528,284,000 in cash, respectively, to HPC in return for a 12 percent and a 50 percent general partner interest, respectively. In September 2009, Regency purchased 52,650 general partner units representing a five percent general partner interest in HPC from EFS Haynesville, an affiliate of Regency, for $63,000,000, increasing Regency’s ownership interest from 38 percent to 43 percent. On April30, 2010, Regency purchased 76,989 general partner units representing a 6.99 percent general partner interest in HPC from EFS Haynesville for $92,087,000, increasing Regency’s ownership interest from 43 percent to 49.99 percent. On May26, 2010, Regency GP Acquirer, L.P. (the “GP Seller”) completed the sale of all of the outstanding membership interests in Regency GP LLC (the “Managing General Partner”) and all of the outstanding limited partners’ interests in Regency GP LP, (the “General Partner”) pursuant to a Purchase Agreement (the “Purchase Agreement”) among GP Seller, ETE and ETE GP Acquirer LLC, an affiliate of ETE.While none of Regency, its Managing General Partner or its General Partner was a party to the Purchase Agreement, Regency has been advised that GP Seller received preferred units in ETE with a value of approximately $304,950,000. Prior to the closing of the transactions under the Purchase Agreement, GP Seller, an affiliate of GE Energy Financial Services Inc. (“GE EFS”), owned all the outstanding limited partners’ interests in the General Partner, which is the sole general partner of Regency, and all of the member interest in the Managing General Partner, which is the sole general partner of the General Partner, and controlled Regency.As a result of the sale of its general partner, control of Regency was transferred from GE EFS to ETE. Upon closing of the Purchase Agreement, Regency, Regency Midcontinent Express LLC (“Regency Midcon”), a wholly owned subsidiary of Regency, and ETE completed the Contribution Agreement, pursuant to which ETE contributed a 49.9 percent interest in MEP and an option to purchase an additional 0.1 percent interest in MEP to Regency in exchange for 26,266,791 common units of Regency.The consideration payable under the Contribution Agreement is subject to a purchase price adjustment, payable in cash, based on changes in the working capital and long-term debt levels of MEP from those as of January1, 2010 and any capital expenditures made by MEP after January1, 2010, and ETE paid $12,848,000 in cash to Regency as an estimated purchase price adjustment.The consideration is subject to further post-closing adjustment. On May26, 2010, Regency entered into the Services Agreement with ETE and ETE Services Company, LLC (“Services Co.”).Under the Services Agreement, Services Co. will perform certain general and administrative services to be agreed upon by the parties.Regency will pay Services Co.’s direct expenses for the provision of these services, plus an annual fee of $10,000,000, and Regency will receive the benefit of any cost savings recognized for these services.The Services Agreement has a five-year term, subject to earlier termination rights in the event of a change of control of a party, the failure to achieve certain costs savings for the benefit of Regency or an event of default. Regency applied the guidance of the Financial Accounting Standards Board Accounting Standards Codification Topic 805, “Business Combinations.” The pro forma adjustments, which were prepared applying the rules established by the Securities and Exchange Commission in Article 11 of Regulation S-X, have been applied to the unaudited combined financial information presented in accordance with Rule 3-05 of Regulation S-X. The pro forma combined balance sheet reflects the transactions described above and the pro forma adjustments as though the purchase of a 6.99 percent interest in HPC in April 2010, the application of push-down accounting as a result of change in control in May 2010, and the purchase of a 49.9 percent interest in MEP in May 2010 occurred on March 31, 2010, while the pro forma combined statements of operations reflect these transactions and the pro forma adjustments as though all of the transactions described above occurred as of January 1, 2009 for the year ended December 31, 2009, and the three-month interim period ended March 31, 2010. The historical financial information included in the column entitled “Partnership” was derived from the audited financial statements included in Regency’s Form 10-K for the year ended December 31, 2009 or from the unaudited financial statements included in Regency’s Form 10-Q for the three months ended March 31, 2010. The financial information included in the column entitled “RIGS” represents the unaudited operating results of RIGS for the period from January 1, 2009 through March 17, 2009. The unaudited pro forma combined financial information is based on assumptions that Regency believes are reasonable under the circumstances and are intended for informational purposes only.Actual results may differ from the estimates and assumptions used.They are not necessarily indicative of the financial results that would have occurred if these transactions had taken place on the dates indicated, nor are they indicative of future consolidated results. Regency Energy Partners LP Unaudited Pro Forma Combined Balance Sheet As of March 31, 2010 (in thousands) Partnership Pro Forma
